In an action for separation, defendant appeals from so much of an order of the Supreme Court, Suffolk County, dated January 7, 1972, as, upon plaintiff’s motion, awarded plaintiff temporary alimony and a counsel fee and directed defendant to pay the carrying charges on the marital residence, *733exclusive of telephone service. Order affirmed insofar as appealed from, with $20 costs and disbursements. No opinion. This case should proceed to trial immediately. Munder, Acting P. J., Martuseello, Latham, Gulotta and Christ, JJ., concur.